DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 17, 2022 has been entered.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-18 have been considered but 

are moot because the new ground of rejection does not rely on any reference applied in 

the prior rejection of record for any teaching or matter specifically challenged in the 

argument.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all 

obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1-2, 6-8, 12-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez,  Pub. No.: US 2019/0080374 A1 (Hereinafter “Alvarez”) in view of Peng Pub. No.: US 2017/0171599 A1 (Hereinafter “Peng”).
 	Regarding Claim 1, Alvarez discloses a method for configuring a task goal, applied to a live stream (see paragraph [0014]), comprising: 
receiving, by a client for the live stream (see paragraph [0030]: the user interface hosted on the first user mobile device 100 displays a live video 102 of the second user, where such live video is obtained from a camera associated with the second user mobile device via the chat system), a task goal configuration instruction for a specified task of a live stream (see paragraph [0032]: The first user initiates a gift transaction to give one of the virtual gifts, for example the gift represented by a heart icon, to the second user by taking a user interface action on the user interface 102. In an embodiment, such user interface action could comprise tapping on the heart icon. In an embodiment, such user interface action could comprise swiping the heart icon onto the face of the second user displayed on the user interface 102. Various other user interface actions could be designed which might or might not involve interacting directly with the display of the first user's mobile device 100, as will be readily understood by those skilled in the art. For example, by sound, shaking the device, by scanning a code, or by a voice command. In addition, see paragraph [0051]. Examiner Note: “a task goal configuration…” is interpreted as a gift transaction to give one of the virtual gifts in “chat service” that enables users to conduct live, real-time or near time conversations with one another in text form, audio form, and or audiovisual form using their respective user devices.); 
5determining, by a client for the live stream,  in response to the task goal configuration instruction, candidate task goals of the specified task 5determining, in response to the task goal configuration instruction, candidate task goals of the specified task according to historical data representing a task goal of the specified task (see paragraph  [0040]: In an embodiment, all persistent data associated with the chat service is stored on chat service provider databases 300. For example, user account information could be stored on the chat service provider database, as well as data relating to virtual gifts purchased by user. In addition, see paragraph [0044]: The server 200 additionally provides a gift subsystem 240 that tracks virtual gifts purchased or received by users, and provides for the redemption of virtual gifts for cash or credit.);  
displaying by a client for the live stream, the candidate task goals as optional configuration items on a task goal configuration interface of a client for the live stream (see paragraph [0047]: a list of available virtual gifts is provided to the user. Such virtual gifts could take any form, for example a virtual diamond ring, a virtual rose, virtual candy box, or virtual car. In various embodiments, each virtual gift represents a cash value established for the virtual gift, the form of the virtual gift itself being fanciful, but implying a general sense of the value of the virtual gift. In other embodiments, the virtual gift represents some other thing of tangible or intangible value such as, for example, a tangible gift, virtual coins, a gesture of affection, or status within the chat system); and 
configuring, by a client for the live stream,  in response to a selection operation for the optional configuration items 10displaying on the task goal configuration interface, the task goal of the specified task according to a selected optional configuration item (see paragraph [0032]: The first user initiates a gift transaction to give one of the virtual gifts, for example the gift represented by a heart icon, to the second user by taking a user interface action on the user interface 102. In an embodiment, such user interface action could comprise tapping on the heart icon. In an embodiment, such user interface action could comprise swiping the heart icon onto the face of the second user displayed on the user interface 102. Various other user interface actions could be designed which might or might not involve interacting directly with the display of the first user's mobile device 100, as will be readily understood by those skilled in the art. For example, by sound, shaking the device, by scanning a code, or by a voice command. In addition, see paragraph [0051]).
Alvarez fails to disclose:
wherein the task goal configuration instruction is input by an operation from a user on a graphical user interface of the client for the live stream;
wherein the task goal is a condition that the specified task is required to be met.

	In analogous art, Peng teaches:
wherein the task goal configuration instruction is input by an operation from a user on a graphical user interface of the client for the live stream (see paragraph [0096]: [0096] As shown in FIG. 4D, the number of the interaction prop that the user owns currently is displayed in a flower presenting interface 41, and when the number is smaller than a preset threshold, a purchase button 46 is also displayed in the flower presenting interface 41. After the user clicks the purchase button 46, the client displays the purchase interface 47. The user fills a desired purchasing number into the purchase interface 47, and clicks a purchase confirmation button 48, and then the client sends the prop acquisition instruction to the interaction platform. Here, the type and number of the interaction prop in the prop acquisition instruction is “rose” and 1 respectively.);
wherein the task goal is a condition that the specified task is required to be met (see paragraph [0080]: the interaction platform further adds the identifier corresponding to the client which sends the interaction instruction into the live stream according to the type and/or number of the interaction prop in the interaction instruction from the client when the type and/or number of the interaction prop meet/meets (a) preset condition(s), so that the interaction experiences of the user are improved, and the user may know that the interaction instruction has been successfully sent more intuitively.).

	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Alvarez with the teaching as taught by Peng in order to generate instant feedback information according to the image frame and the interaction prop indicated by the interaction instruction, and send the instant feedback information to the client.



Regarding Claim 2, Alvarez in view of Peng discloses the method as discussed in the rejection of claim 1. Alvarez further discloses wherein the task goal configuration instruction comprises an instruction configured to trigger display of the task goal configuration interface or an instruction configured to trigger switching of the optional configuration items displayed in the 15task goal configuration interface and corresponding to the candidate task goals (see paragraphs [0031]-[0032]).  
 
Regarding Claim 6, Alvarez in view of Peng discloses the method as discussed in the rejection of claim 1. Alvarez further discloses wherein the historical data representing the task  goal of the specified task comprises at least one of the following: 25data of a historical goal configured by the user bound to the client for the live stream for the specified task; data of a historical goal realized by the user in executing the specified task; data of historical goals configured by a user other than the user for the specified task; and data of historical goals realized by other users in executing the specified task (see paragraphs  [0040] and [0044]).  

 	Regarding Claim 7, Alvarez discloses 30a method for configuring a task goal, 

applied to a live stream (see paragraph [0014]), comprising: 
sending, by a client for the live stream, a task goal configuration instruction for a specified task to a server (see fig.3 and paragraph [0035]: an App that allows mobile users 100 and other users 500 (e.g. desktop users) to communicate with a chat service provider server 200, establish audiovisual or text-based chat sessions with other users, and additionally provides the ability for users to give virtual gifts to one another.); 
determining, by the server, candidate task goals of the specified task according to historical data representing a task goal of the specified task in response to the received task goal 31Atty. Dkt.: 11189-100US1 configuration instruction (see paragraph  [0040]: In an embodiment, all persistent data associated with the chat service is stored on chat service provider databases 300. For example, user account information could be stored on the chat service provider database, as well as data relating to virtual gifts purchased by user. In addition, see paragraph [0044]: The server 200 additionally provides a gift subsystem 240 that tracks virtual gifts purchased or received by users, and provides for the redemption of virtual gifts for cash or credit.), and sending the candidate task goals to the client for the live stream (see paragraph [0032]:The first user initiates a gift transaction to give one of the virtual gifts, for example the gift represented by a heart icon, to the second user by taking a user interface action on the user interface 102); 
displaying, by the client for the live stream, the candidate task goals as optional configuration items on a task goal configuration interface of the client for the live stream  (see paragraph [0047]: a list of available virtual gifts is provided to the user. Such virtual gifts could take any form, for example a virtual diamond ring, a virtual rose, virtual candy box, or virtual car. In various embodiments, each virtual gift represents a cash value established for the virtual gift, the form of the virtual gift itself being fanciful, but implying a general sense of the value of the virtual gift. In other embodiments, the virtual gift represents some other thing of tangible or intangible value such as, for example, a tangible gift, virtual coins, a gesture of affection, or status within the chat system); and 
configuring, in response to a selection operation for the optional configuration items displaying 5on the task goal configuration interface, the task goal of the specified task according to a selected optional configuration item (see paragraph [0032]: The first user initiates a gift transaction to give one of the virtual gifts, for example the gift represented by a heart icon, to the second user by taking a user interface action on the user interface 102. In an embodiment, such user interface action could comprise tapping on the heart icon. In an embodiment, such user interface action could comprise swiping the heart icon onto the face of the second user displayed on the user interface 102. Various other user interface actions could be designed which might or might not involve interacting directly with the display of the first user's mobile device 100, as will be readily understood by those skilled in the art. For example, by sound, shaking the device, by scanning a code, or by a voice command. In addition, see paragraph [0051]. Examiner Note: “a task goal configuration…” is interpreted as a gift transaction to give one of the virtual gifts in “chat service” that enables users to conduct live, real-time or near time conversations with one another in text form, audio form, and or audiovisual form using their respective user devices). 
Alvarez fails to disclose:
wherein the task goal configuration instruction is input by an operation from a user on a graphical user interface of the client for the live stream;
wherein the task goal is a condition that the specified task is required to be met.

	In analogous art, Peng teaches:
wherein the task goal configuration instruction is input by an operation from a user on a graphical user interface of the client for the live stream (see paragraph [0096]: [0096] As shown in FIG. 4D, the number of the interaction prop that the user owns currently is displayed in a flower presenting interface 41, and when the number is smaller than a preset threshold, a purchase button 46 is also displayed in the flower presenting interface 41. After the user clicks the purchase button 46, the client displays the purchase interface 47. The user fills a desired purchasing number into the purchase interface 47, and clicks a purchase confirmation button 48, and then the client sends the prop acquisition instruction to the interaction platform. Here, the type and number of the interaction prop in the prop acquisition instruction is “rose” and 1 respectively.);
wherein the task goal is a condition that the specified task is required to be met (see paragraph [0080]: the interaction platform further adds the identifier corresponding to the client which sends the interaction instruction into the live stream according to the type and/or number of the interaction prop in the interaction instruction from the client when the type and/or number of the interaction prop meet/meets (a) preset condition(s), so that the interaction experiences of the user are improved, and the user may know that the interaction instruction has been successfully sent more intuitively.).

	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Alvarez with the teaching as taught by Peng in order to generate instant feedback information according to the image frame and the interaction prop indicated by the interaction instruction, and send the instant feedback information to the client.
Regarding Claim 8, Alvarez in view of Peng discloses the method as discussed in the rejection of claim 7. Alvarez further discloses wherein said sending, by the client for the live stream, the task goal configuration instruction for the specified task to the server comprises: receiving, by the client for the live stream, an input instruction associated with the task goal 10configuration interface (see paragraphs [0031]-[0032]); and sending, in response to the input instruction, the task goal configuration instruction for the specified task to the server (see paragraph [0032]); wherein the input instruction comprises an instruction configured to trigger display of the task goal configuration interface or an instruction configured to trigger switching of the optional 15configuration items displayed in the task goal configuration interface and corresponding to the candidate task goals (see paragraphs [0031]-[0032]).  

 	Regarding Claim 12, Alvarez in view of Peng discloses the method as discussed in the rejection of claim 7. Alvarez further discloses wherein the historical data representing the task goal of the specified task comprises at least one of the following: 30data of a historical goal configured by the user bound to the client for the live stream for the specified task; data of a historical goal realized by the user in executing the specified task; data of historical goals configured by a user other than the user for the specified task; and data of historical goals realized by other users in executing the specified task (see paragraphs  [0040] and [0044]). 
 
Regarding Claim 13, Alvarez discloses an electronic device for configuring a task goal, applied to a live stream (see fig.1 and paragraphs  [0029] and [0031]), comprising: 
a processor (see paragraph [0018]: a processor of a general purpose computer , and see paragraph [0025]: computer); and

 	a memory configured to store an instruction capable of being executed by the 

processor (see paragraph [0025]: a computer-readable medium stores 

computer data, which data can include computer program code that is executable 

by a computer, in machine readable form);
 wherein 5the processor is configured to execute the instruction to (see paragraph [0018]: a processor of a general purpose computer, special purpose computer, ASIC, or other programmable data processing apparatus, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, implements the functions/acts specified in the block diagrams or operational block or blocks.):
 receive a task goal configuration instruction for a specified task of a live stream (see paragraph [0032]: The first user initiates a gift transaction to give one of the virtual gifts, for example the gift represented by a heart icon, to the second user by taking a user interface action on the user interface 102. In an embodiment, such user interface action could comprise tapping on the heart icon. In an embodiment, such user interface action could comprise swiping the heart icon onto the face of the second user displayed on the user interface 102. Various other user interface actions could be designed which might or might not involve interacting directly with the display of the first user's mobile device 100, as will be readily understood by those skilled in the art. For example, by sound, shaking the device, by scanning a code, or by a voice command. In addition, see paragraph [0051]. Examiner Note: “a task goal configuration…” is interpreted as a gift transaction to give one of the virtual gifts in “chat service” that enables users to conduct live, real-time or near time conversations with one another in text form, audio form, and or audiovisual form using their respective user devices.); 
determine, in response to the task goal configuration instruction, candidate task goals of the specified task according to historical data representing a task goal of the specified task (see paragraph  [0040]: In an embodiment, all persistent data associated with the chat service is stored on chat service provider databases 300. For example, user account information could be stored on the chat service provider database, as well as data relating to virtual gifts purchased by user. In addition, see paragraph [0044]: The server 200 additionally provides a gift subsystem 240 that tracks virtual gifts purchased or received by users, and provides for the redemption of virtual gifts for cash or credit.); 
display the candidate task goals as optional configuration items on a task goal configuration 10interface of a client for the live stream (see paragraph [0047]: a list of available virtual gifts is provided to the user. Such virtual gifts could take any form, for example a virtual diamond ring, a virtual rose, virtual candy box, or virtual car. In various embodiments, each virtual gift represents a cash value established for the virtual gift, the form of the virtual gift itself being fanciful, but implying a general sense of the value of the virtual gift. In other embodiments, the virtual gift represents some other thing of tangible or intangible value such as, for example, a tangible gift, virtual coins, a gesture of affection, or status within the chat system); and 
configure, in response to a selection operation for the optional configuration items displaying on the task goal configuration interface, the task goal of the specified task according to a selected optional configuration item (see paragraph [0032]: The first user initiates a gift transaction to give one of the virtual gifts, for example the gift represented by a heart icon, to the second user by taking a user interface action on the user interface 102. In an embodiment, such user interface action could comprise tapping on the heart icon. In an embodiment, such user interface action could comprise swiping the heart icon onto the face of the second user displayed on the user interface 102. Various other user interface actions could be designed which might or might not involve interacting directly with the display of the first user's mobile device 100, as will be readily understood by those skilled in the art. For example, by sound, shaking the device, by scanning a code, or by a voice command. In addition, see paragraph [0051]).
 
	Alvarez fails to disclose:
wherein the task goal configuration instruction is input by an operation from a user on a graphical user interface of the client for the live stream;
wherein the task goal is a condition that the specified task is required to be met.

	In analogous art, Peng teaches:
wherein the task goal configuration instruction is input by an operation from a user on a graphical user interface of the client for the live stream (see paragraph [0096]: [0096] As shown in FIG. 4D, the number of the interaction prop that the user owns currently is displayed in a flower presenting interface 41, and when the number is smaller than a preset threshold, a purchase button 46 is also displayed in the flower presenting interface 41. After the user clicks the purchase button 46, the client displays the purchase interface 47. The user fills a desired purchasing number into the purchase interface 47, and clicks a purchase confirmation button 48, and then the client sends the prop acquisition instruction to the interaction platform. Here, the type and number of the interaction prop in the prop acquisition instruction is “rose” and 1 respectively.);
wherein the task goal is a condition that the specified task is required to be met (see paragraph [0080]: the interaction platform further adds the identifier corresponding to the client which sends the interaction instruction into the live stream according to the type and/or number of the interaction prop in the interaction instruction from the client when the type and/or number of the interaction prop meet/meets (a) preset condition(s), so that the interaction experiences of the user are improved, and the user may know that the interaction instruction has been successfully sent more intuitively.).

	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Alvarez with the teaching as taught by Peng in order to generate instant feedback information according to the image frame and the interaction prop indicated by the interaction instruction, and send the instant feedback information to the client.
Regarding Claim 14, Alvarez in view of Peng discloses the device as discussed in the rejection of claim 7. Alvarez further discloses wherein the task goal configuration instruction 15comprises an instruction configured to trigger display of the task goal configuration interface or an instruction configured to trigger switching of the optional configuration items displayed in the task goal configuration interface and corresponding to the candidate task goals (see paragraphs [0031]-[0032]).  
  
Regarding Claim 18, Alvarez in view of Peng discloses the device as discussed in the rejection of claim 13. Alvarez further discloses wherein the historical data representing the 20task goal of the specified task comprises at least one of the following: data of a historical goal configured by the user bound to the client for the live stream for the specified task; data of a historical goal realized by the user in executing the specified task; data of historical goals configured by a user other than the user for the specified task; and 25data of historical goals realized by other users in executing the specified task  (see paragraphs  [0040] and [0044]).

Allowable Subject Matter
7.	Claims 3-5, 9-11 and 15-17 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

					Examiner Note
8.	The examiner would like applicant to incorporate claims 3-4 into claim 1, claims 9-10 into claim 7 and claims 15-16 into claim 13 for possible allowance of independent claims 1, 7 and 13. 
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712. The examiner can normally be reached Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAZAR TILAHUN/
Primary Examiner
Art Unit 2424



/ALAZAR TILAHUN/Primary Examiner, Art Unit 2424